Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The office action is being examined in response to the amendments filed by the applicant on January 25, 2021.
Claims 1-5 and 7-9 are pending and have been examined.
Claims 1-5 and 7-9 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant's arguments filed 9/30/2020 have been fully considered but they are not persuasive. 
Regarding the 112b rejection, the amendments do not appear to solve the previous rejection which is elaborated on in the rejection below.
Applicant’s arguments in regards to Langhammer appear to be directed to the instant limitations of the claims. The rejection has accordingly been updated below to cover the amended limitations.
Applicant’s arguments in regards to Lee are not persuasive. While the examiner agrees that Lee does not cure the deficiencies of Langhammer in regards to the amended limitations, the examiner maintains that Lee teaches the limitations to which it is mapped. As was previously mapped, the examiner maintains that a hair dryer constitutes a “household appliance” that transmits is operating status and location to the controller via the sound it makes when in use as .
Claim Rejections - 35 USC § 112
Claim 1 recites the limitation “a cleaning operation” in both lines 7 and 11. It is unclear if the inventor is referring to the same “cleaning operation” or two different “cleaning operation”. The first “a cleaning operation” is operating “as a function of the transmitted operating status of the household appliance” and the second “a cleaning operation” is operating “at the location of the household appliance at a beginning and/or after ending an operation of the household appliance”. It is unclear as to if these two “cleaning operations” are to be interpreted as two spate and distinct “cleaning operations” that the system is capable of carrying out or if the second recitation is further limiting the first recitation. Since the second recitation is within a wherein clause, the examiner is interpreting that the second recitation of “a cleaning operation” is just further limiting the first recitation. To overcome this rejection the examiner suggest changing the second recitation of “a cleaning operation” to “the cleaning operation”. For the purposes of examination, the examiner is interpreting the recitations to be referring to the same “cleaning operation”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Langhammer (U.S. Pub. No. 2016/0066759) in view of Xue (U.S. Pub. No. 2012/0306661) and Lee (U.S. Pub. No. 2015/0052703).
Regarding claim 1:
Langhammer teaches:
A system ("domestic appliance system 10" [0034]; fig. 1)
of at least one household appliance (a stationary domestic appliance [0032]), at least one automatically moving cleaning device (a mobile domestic appliance, for example a mobile domestic appliance in the form of a robotic vacuum cleaner [0032]), and a control device for controlling an operation of the cleaning device, (The means for carrying out the method are, for example, a control unit having a microprocessor or the like and a memory, in which there is loaded a control programme which can be executed by the microprocessor and comprises an implementation of the respective method steps in software form [0032])
Langhammer does not teach however Xue teaches:
wherein the control device is a separate control device (fig. 1, central controller 162), which is arranged outside of the household appliance and of the cleaning device (As shown in FIG. 1, the smart home interface terminal 152 is not coupled to the appliances of the smart home 100 directly. Instead, there is a central controller 162 placed between the appliances and the smart home interface terminal 152. Furthermore, the central controller 162 can be configured to control more than one smart home. As such, the combination of the central controller 162 and smart homes can be determined by a user. In other words, a central controller (e.g., central controller 162) may be capable of controlling a plurality of smart homes simultaneously. [0029]),
wherein the household appliance is configured to transmit (receive the various system parameters of the appliance [0008]) its device type, current device location and/or current operating status to the control device, (The information storage and analysis unit is configured to receive the various system parameters of the appliance, the location and the operational parameters of the appliance, analyze the various system parameters of the appliance and the operational parameters of the appliance [0008])
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Langhammer to include the teachings as taught by Xue since “the security and reliability of the smart home 100 can be improved. Furthermore, the central controller 162 can be configured to control more than one smart home. As such, the combination of the central controller 162 and smart homes can be determined by a user. In other words, a central controller (e.g., central controller 162) may be capable of controlling a plurality of smart homes simultaneously” [0029]. 
Langhammer in view of Xue does not teach however Lee teaches:
wherein the control device is configured to control a cleaning operation of the cleaning device (fig.8; the robot cleaner 100 executes automatic cleaning at the location of the sound, in step S250 [0107]) as a function of the transmitted operating status of the household appliance (When the robot cleaner 110 is in a standby mode, a running mode, or a cleaning mode, the sound obtaining device 130 may be in an activated state. When a certain sound is generated from somewhere in a house, the sound obtaining device 130 receives the sound. The sound obtaining device 130 delivers the received sound to the controller 110. [0086]; examiner notes that by sensing the sound the controller is capable of determining the status of various appliances within the household as described in [0084]-[0122]), fully automatically and without assistance from a user (fig. 8 and 9A-9D; In a case in which the controller 110 determines that performing automatic cleaning is required based on the recognized sound, the controller 110 may recognize the location of the sound and make preparation for execution of automatic cleaning [0099]),
wherein the control device is configured to control the cleaning device such that the cleaning device performs a cleaning operation at the location of the household appliance (automatic cleaning may be simply and promptly performed at a location of a particular sound [0118]; examiner notes that the location of the sound corresponds to the location of the household appliance) at a beginning and/or after ending an operation of the household appliance (When the user 901 stops using the hair dryer, namely, when the corresponding sound 903 is not generated any longer, the controller 110 of the robot cleaner 100 may provide control to perform an automatic , 
and wherein the control device is further configured to output a control command for moving the cleaning device to the device location of the household appliance (fig.8; The controller 110 controls the drive 160 to move to the location of the already recognized sound and controls a cleaning unit (not shown) to perform automatic cleaning in the vicinity of the location of the corresponding sound [0108]) and for performing the cleaning operation at the device location (since cleaning is automatically performed at the location of the sound after the sound is recognized [0109]), whereupon the cleaning device moves to the household appliance and performs the cleaning operation there (automatic cleaning may be simply and promptly performed at a location of a particular sound [0118]; examiner notes that the location of the sound corresponds to the location of the household appliance).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Langhammer in view of Xue to include the teachings as taught by Lee “since cleaning is automatically performed at the location of the sound after the sound is recognized, a contamination material can be quickly removed. Also, since there is no need to unnecessarily clean the entirety of the interior of the house, unnecessary power consumption of the robot cleaner 100 may be reduced” [0109]. Furthermore In re Venner 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) establishes that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 (III).
Regarding claim 2:
Langhammer in view of Xue and Lee, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Langhammer further teaches:
wherein the household appliance (domestic appliances and specifically stationary domestic appliances, such as [0011]) is selected from the group consisting of a kitchen machine (such as ovens, refrigerators [0011]), a window cleaning device (and the like [0011]), a washing machine (washing machines [0011]) and a clothes dryer (tumble dryers [0011]).
Regarding claim 3:
Langhammer in view of Xue and Lee, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Langhammer further teaches:
wherein the control device has a communication connection to the cleaning device and to the household appliance (the operation which is now possible is based on bi-directional wireless communication between a mobile domestic appliance 20, for example a robotic vacuum cleaner 20, and at least one stationary domestic appliance 12-18. [0040]).
Regarding claim 4:
Langhammer in view of Xue and Lee, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Langhammer further teaches:
wherein the system has a communication network (the mobile domestic appliance is connected for wireless communication to the at least one stationary domestic , 
in which the household appliance and the cleaning device are in communication connection with one another via the control device (bi-directional wireless communication between a mobile domestic appliance 20, for example a robotic vacuum cleaner 20, and at least one stationary domestic appliance 12-18. [0040] (previously established that control devices are within the appliances)).
Regarding claim 5:
Langhammer teaches:
A method for operating a system (domestic appliance system 10 [0034]; fig. 1)
of at least one household appliance (a stationary domestic appliance [0032]), at least one automatically moving cleaning device (a mobile domestic appliance, for example a mobile domestic appliance in the form of a robotic vacuum cleaner [0032]), and a control device for controlling an operation of the cleaning device (The means for carrying out the method are, for example, a control unit having a microprocessor or the like and a memory, in which there is loaded a control programme which can be executed by the microprocessor and comprises an implementation of the respective method steps in software form [0032]), 
Langhammer does not teach however Xue teaches:
wherein the control device is a separate control device (fig. 1, central controller 162), which is arranged outside of the household appliance and of the cleaning device (As shown in FIG. 1, the smart home interface terminal 152 is not ,
transmitting by the household appliance information (receive the various system parameters of the appliance [0008]) regarding a device type, current device location and/or current operating status to the control device (The information storage and analysis unit is configured to receive the various system parameters of the appliance, the location and the operational parameters of the appliance, analyze the various system parameters of the appliance and the operational parameters of the appliance [0008]),
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Langhammer to include the teachings as taught by Xue since “the security and reliability of the smart home 100 can be improved. Furthermore, the central controller 162 can be configured to control more than one smart home. As such, the combination of the central controller 162 and smart homes can be determined by a user. In other words, a central controller (e.g., central controller 162) may be capable of controlling a plurality of smart homes simultaneously” [0029].
Langhammer in view of Xue does not teach however Lee teaches:
controlling with the control device the cleaning operation of the cleaning device (fig.8; the robot cleaner 100 executes automatic cleaning at the location of the as a function of the transmitted operating status of the household appliance (When the robot cleaner 110 is in a standby mode, a running mode, or a cleaning mode, the sound obtaining device 130 may be in an activated state. When a certain sound is generated from somewhere in a house, the sound obtaining device 130 receives the sound. The sound obtaining device 130 delivers the received sound to the controller 110. [0086]; examiner notes that by sensing the sound the controller is capable of determining the status of various appliances within the household as described in [0084]-[0122]), fully automatically and without assistance from a user (fig. 8 and 9A-9D; In a case in which the controller 110 determines that performing automatic cleaning is required based on the recognized sound, the controller 110 may recognize the location of the sound and make preparation for execution of automatic cleaning [0099]).
wherein the control device controls the cleaning device so that the cleaning device performs a cleaning operation at a location of the household appliance (automatic cleaning may be simply and promptly performed at a location of a particular sound [0118]; examiner notes that the location of the sound corresponds to the location of the household appliance) at the beginning and/or after ending an operation of the household appliance (When the user 901 stops using the hair dryer, namely, when the corresponding sound 903 is not generated any longer, the controller 110 of the robot cleaner 100 may provide control to perform an automatic cleaning mode [0117]; examiner notes that when the sound of the hair dryer stops, that corresponds to the ending of the operation of the household appliance), 
and wherein the control device outputs a control command for moving the cleaning device to the device location of the household appliance (fig.8; The controller and for performing the cleaning operation at the device location (since cleaning is automatically performed at the location of the sound after the sound is recognized [0109]), whereupon the cleaning device moves to the household appliance and performs a cleaning there (automatic cleaning may be simply and promptly performed at a location of a particular sound [0118]; examiner notes that the location of the sound corresponds to the location of the household appliance).
and wherein the control device is further configured to output a control command for moving the cleaning device to the device location of the household appliance (fig.8; The controller 110 controls the drive 160 to move to the location of the already recognized sound and controls a cleaning unit (not shown) to perform automatic cleaning in the vicinity of the location of the corresponding sound [0108]) and for performing the cleaning operation at the device location (since cleaning is automatically performed at the location of the sound after the sound is recognized [0109]), whereupon the cleaning device moves to the household appliance and performs the cleaning operation there (automatic cleaning may be simply and promptly performed at a location of a particular sound [0118]; examiner notes that the location of the sound corresponds to the location of the household appliance).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Langhammer in view of Xue to include the teachings as taught by Lee “since cleaning is automatically performed at the location of the sound after the sound is recognized, a contamination material can be quickly removed. Also, since there In re Venner 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) establishes that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 (III).
Regarding claim 7:
Langhammer in view of Xue and Lee, as shown above, discloses all the limitations of claim 5, upon which this claim is dependent.
Langhammer further teaches:
wherein the control command for the cleaning device is output at the beginning and/or upon completion of an operation of the household appliance (an operator control action by a user is picked up by means of an operating element comprised by the stationary domestic appliance, and the stationary domestic appliance wirelessly sends an automatically generated piece of control information relating to the operator control action to the mobile domestic appliance. [0023]).
Regarding claim 9:
Langhammer in view of Xue and Lee, as shown above, discloses all the limitations of claim 5, upon which this claim is dependent.
Langhammer further teaches:
wherein an operating plan of the cleaning device, in which future operating tasks are stored, is adapted as a function of the operating status of the household appliance ("an operator control action by a user is picked up by means of an operating element comprised by the stationary domestic appliance, and the stationary domestic .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Langhammer (U.S. Pub. No. 2016/0066759) in view of Xue (U.S. Pub. No. 2012/0306661) and Lee (U.S. Pub. No. 2015/0052703) in further view of Hummel (U.S. Pub. No. 2018/0021942).
Regarding claim 8:
Langhammer in view of Xue and Lee, as shown above, discloses all the limitations of claim 5, upon which this claim is dependent.
Langhammer in view of Xue and Lee does not teach however Hummel teaches:
further comprising transmitting with the control device a confirmation inquiry to a user of the system (fig. 10b; the control unit 110 may transmit a message of "Temperature is now increasing. Current indoor temperature is 30.degree. C. Want to operate air conditioner? Or open window?" to the terminal device 200 through the SNS server S by using the second communication unit 162. Thereafter, when a message of "Open the door" is received in response, the terminal device 200 may transfer the received message to the robot cleaner 100 through the SNS server S. [0156]) prior to transmitting the control command to the cleaning device (The robot cleaner 100 recognizes the received message, and when the received message is a control message corresponding to a different device corresponding to the environment information, the , 
and displaying the confirmation inquiry on a mobile end device of the user (Fig. 10b (mobile device 200); the control unit 110 may generate a control command different from the previously generated control command, and transmit the generated control command to the corresponding different device. For example, as illustrated in FIG. 10B, after the robot cleaner 100 may receive the control message from the terminal device 200 and generate the corresponding control command [0157]).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Langhammer in view of Xue and Lee to include the teachings as taught by Hummel to notify a user of an event and allow them do have input in regards to the outcome of said event.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (U.S. Pub. No. 2004/0148632) discloses an integrated remote controller and a main set-top-box therefor, wherein the integrated remote controller performs communication with the main set-top-box of home network system through WLAN and provides appliance control signals to a corresponding appliances connected to the main set-top-box through wires or wirelessly.
Huang (U.S. Pub. No. 2017/0010598)
Huang (U.S. Pub. No. 2017/0063568) discloses a method for wireless control of multiple electric appliances including an electronic device has a screen showing a plurality of first images corresponding to the electric appliances, wherein each of the first images activates showing of a user interface for the corresponding electric appliance on the screen when selected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665